Citation Nr: 0425101	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to December 
1968, with evidence of nearly one year of additional 
unverified service.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of hypertension that is related to military service 
or to a service-connected condition.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military duty; hypertension may not be presumed to have been 
so incurred, and such a condition is not the proximate result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in October 2002, and again in 
September 2003.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to her claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In a January 
2003 rating decision, the RO granted service connection for 
diabetes mellitus, type II, as due to herbicide exposure on a 
presumptive basis.  See 38 C.F.R. § 3.309(e).

There is no evidence associated with the claims file to 
indicate that the veteran's hypertension was incurred in or 
aggravated by service; nor does the veteran claim that 
hypertension was incurred in or aggravated by service.  As 
such, service connection for hypertension cannot be granted 
on a direct basis.  Nor can the veteran's claim for 
hypertension be granted service connection on a presumptive 
basis as the medical evidence of record indicates that the 
veteran first complained of hypertension in approximately 
1996, nearly thirty years after separation from active 
service.  See 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record indicates that the veteran was 
first noted as having hypertensive blood pressure responses 
in July 1996.  In this case, the veteran contends that his 
hypertension is caused by the additional strain incurred by 
his body due to the service-connected diabetes.  In this 
regard, service connection may also be granted for disability 
that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).

A private medical letter from the veteran's primary care 
physician dated in February 2003 indicates that the veteran's 
diabetes and hypertension "started at approximately the same 
time," and are "causally related."  The letter also 
indicates that, although there was "no end organ disease" 
at the time, "any renal disease, vision disease, neuropathy 
could and will aggravate the hypertension."  However, 
according to private treatment reports, diabetes was first 
diagnosed approximately in September 2000.  Accordingly, the 
evidence shows that the on-set of the veteran's hypertension 
pre-dated the diagnosis of diabetes by more than four years.  

Private medical records from July 1996 indicate that the 
veteran complained of chest pain.  The examiner concluded 
that, "the [veteran] had a normal (negative) 
electrocardiographic response to exercise with a hypertensive 
blood pressure response and premature ventricular 
contractions."

In May 2000, the veteran was again exercised according to the 
Bruce protocol for eight minutes.  The examiner concluded 
that the electrocardiogram was normal, but further noted, 
"[i]t should be pointed out that the [veteran's] resting 
blood pressure was elevated at 160/100 and that during the 
exercise his systolic pressure reached 260.  At six minutes 
following exercise the blood pressure remained significantly 
elevated at 192/100."

The veteran underwent a VA examination for diabetes and 
hypertension in October 2002.  Relative to the veteran's 
hypertension, he denied any vascular or cardiac symptoms.  
The veteran reported that he had occasional numbness and 
tingling in his fingers and feet.  Upon physical examination, 
the veteran's blood pressure was recorded at 150/82 with a 
pulse of 70 beats per minute (bpm) and a respiratory rate of 
10.  The veteran's heart was noted as having a regular rate 
and rhythm without murmur or rub.  The VA physician stated, 
"[t]here are no symptoms or treatment for any cardiovascular 
conditions including peripheral arterial or venous 
diseases."  A diagnosis of hypertension was not provided, 
however, diabetes mellitus, type II was diagnosed.  The 
physician stated further, "[t]here is no evidence of visual, 
cardiac, vascular, renal, or neurologic complications based 
on objective data and physical examination."

A private physician's letter dated in November 2002 indicated 
that the veteran's eyes had been examined based on his 
diabetic status, and his visual acuity was 20/20 in each eye.  
The physician recommended that the veteran maintain good 
control over his blood sugars, hemoglobin, changes in vision, 
periodic fundus examinations, and control of "comorbid 
disease processes such as hypertension and hyperlipidemia." 
(Emphasis added).

The veteran's private primary care physician offered a nexus 
opinion letter in June 2003.  This letter specified an 
opinion as to the etiology of the veteran's hypertension, 
which was consistent with his above-mentioned letter of 
February 2003.  Specifically, the June letter indicated that 
he had been the veteran's physician since 1973, and further 
stated, "[the veteran] had no evidence of Hypertension until 
he developed Diabetes.  As you know diabetes attacks the 
small arteries in the extremities, heart, brain and kidneys.  
His subsequent hypertension cannot be explained other than 
this vascular effect on the kidney."

Upon VA examination for the veteran's hypertension in 
September 2003, the physician noted that the entire claims 
file had been reviewed.  The veteran reported that his 
diabetes was being treated exclusively by diet and exercise 
and that there had been no hospitalizations for the diabetes.  
The veteran denied any history of chest pain, angina, or 
claudication.  The veteran indicated that there was numbness 
and tingling in the digits of his fingers, but that this was 
intermittent in nature and was usually activity-related.  
Blood pressure in the seated position was recorded at 122/80, 
dropping to 118/76 upon standing, and stable at 124/80 
supine.  The veteran's heart rate was noted to be stable at 
80 bpm and his respiratory rate was "16 and easy."  There 
was no jugular venous distention, no carotid bruit, and the 
lung fields were clear to auscultation bilaterally.  The 
veteran's heart demonstrated normal S1 and S2 heart sounds 
with regular rate and rhythm, and there were no murmurs, rubs 
or gallops.  Extremity examination revealed no edema, 
peripheral pulses were 2+, and capillary refill was brisk.  
The veteran was diagnosed with essential hypertension.  The 
physician stated, "[t]o be very clear, this is NOT secondary 
to his diabetes mellitus."  (Emphasis in original).  The 
examiner found that the veteran had hypertension, and that it 
was essential in nature.  Additionally, the physician 
explained the relationship between diabetes and hypertension:

There is no evidence to suggest that [the 
veteran's hypertension] is causally 
related to his diabetes mellitus.  To be 
more specific, for diabetes mellitus to 
cause hypertension it would require the 
onset of the diabetes mellitus a 
significant period of time before the 
onset of the hypertension.  The 
hypertension is also preceded by 
significant compromise in renal function 
and proteinuria, neither of which is 
present in this individual.


Although the private medical letters dated in February 2003 
and June 2003 indicate that the veteran's hypertension began 
at the same time as his diabetes, and so therefore must be 
related, the private physician does not offer objective 
medical rationale to support this conclusion.  As such, the 
comprehensive VA examination of September 2003 is more 
probative than the 2003 private medical opinions as to the 
etiology of the veteran's hypertension.  Moreover, there is 
objective medical evidence associated with the claims file to 
suggest that the veteran's hypertension began approximately 
four years prior to his diagnosis for diabetes.  
Consequently, there is no nexus between any current findings 
of the veteran's hypertension and his service-connected 
diabetes.  Accordingly, service connection for hypertension, 
to include as secondary to diabetes mellitus, type II, is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is denied.


	
                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



